[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT           FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                      No. 10-10142                     FEB 1, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                           D.C. Docket No. 1:08-cv-02838-RWS

SANDRA W. JANSKY,

lllllllllllllllllllllPlaintiff - Appellee,

versus

SUNTRUST BANKS, INC.,

lllllllllllllllllllllDefendant - Appellant.

                                ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                             ________________________

                                      (February 1, 2011)

Before BLACK and HULL, Circuit Judges, and HOWARD,* District Judge.

PER CURIAM:

         After reviewing the briefs and with the benefit of oral argument, we affirm

       *
         Honorable Marcia Morales Howard, United States District Judge for the Middle District
of Florida, sitting by designation.
the district court’s orders dated September 18, 2009 and December 10, 2009.

Among other conclusions, we find Appellant SunTrust Banks, Inc. has not shown

that the district court’s findings of fact are clearly erroneous in any regard. After

de novo review, we also find there is no reversible error in the district court’s legal

conclusions under Georgia law.

      AFFIRMED.




                                           2